11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Excellence 2000, Inc.; Sherwin Allen; and
Claudis Allen
Appellants
Vs.                   No. 11-01-00132-CV B Appeal from Dallas County
Elbert Moore
Appellee
 
The trial court signed the default judgment
on September 19, 2000.  Appellants
timely filed a motion for new trial.  On
March 21, 2001, appellants filed a notice of restricted appeal.  On October 23, 2001, appellants filed a Aregular@ notice of appeal.  Appellee has
filed in this court a motion to dismiss for want of jurisdiction.  The motion is granted, and the appeal is
dismissed.
Appellee contends that a restricted appeal is
not an available remedy because appellants filed a motion for new trial.  Appellants respond that they had no notice
of the hearing on their motion for new trial and that, therefore, a restricted
appeal is proper.  We disagree.
TEX.R.APP.P. 30 provides that a party who did
not participate at trial and Awho did not timely file a postjudgment motion or request for findings
of fact and conclusions of law, or a notice of appeal. . .may file a notice of
[restricted] appeal.@  When they filed their motion for new trial,
appellants timely filed a postjudgment motion. 
Pursuant to Rule 30, it is the filing of a postjudgment motion and not
notice of a hearing on the motion that precludes the remedy of a restricted
appeal.  Therefore, a restricted appeal
is not an available remedy in this case. 
See IKB Industries v. Pro-Line Corporation, 938 S.W.2d 440 (Tex.1997).
Appellants= 2001 notice of appeal was filed over a year after the judgment was
signed and was not timely.  TEX.R.APP.P.
26.1.  Appellants have failed to perfect
an appeal, restricted or Aregular.@ 
TEX.R.APP.P. 25.1




The appeal is dismissed for want of
jurisdiction.
 
PER CURIAM
 
June
13, 2002                                                              
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.